Citation Nr: 1439374	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-33 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of fracture to the right middle finger with ankylosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased from noncompensable to 10 percent the Veteran's disability rating for his service-connected residuals of a fracture to the right middle finger with ankylosis, effective March 15, 2007.  

In August 2010, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This issue was previously before the Board in January 2011, and was remanded for further development.  Specifically, the Board requested additional medical records be obtained.  The Board notes that although records were requested from the Florida Department of Corrections (FLDC), the FLDC indicated the records could not be released because the request did not include a signed and witnessed release from the Veteran.  In letters dated June and August of 2011 the VA requested the Veteran to complete a new medical release which was signed and witnessed.  However, to date the Veteran has not provided the requested release.

The Board does note that the claims file suggests the Veteran has moved since 2011.  However, the June and August 2011 letters did not return to the Board as undeliverable, and the evidence does not otherwise suggest these letters were not received by the Veteran.  Accordingly, the presumption of regularity applies and the Veteran is presumed to have received these requests from the VA.

Therefore, the VA made all efforts requested in the January 2011 remand, and the records from the FLDC were unable to be obtained due to the Veteran's lack of participation.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding the duty to assist is not a one-way street).  Accordingly, the requested actions were substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to April 29, 2009, the Veteran had ankylosis of the right middle finger, but retained some range of motion.

2.  From April 29, 2009 the Veteran's service-connected right middle finger was nonfunctional and analogous to amputation.


CONCLUSIONS OF LAW

1.  Prior to April 29, 2009 the criteria for a rating in excess of 10 percent for service-connected residuals of fracture to the right middle finger have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5154 and 5226 (2013).

2.  Effective April 29, 2009, the criteria for a rating no higher than 20 percent service-connected residuals of fracture to the right middle finger have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5154 and 5226 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected residuals of fracture of the right middle finger.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's service-connected residuals of right middle finger fracture has been rated 10 percent under Diagnostic Code 5226 for the entire period on appeal.  Under this code, a maximum 10 percent rating is available for ankylosis of the long finger.  38 C.F.R. § 4.71a.  

VA regulations also note that rating as amputation should be considered, as should whether additional evaluation is warranted for resulting limitation of motion of other digits, or interference with overall function of the hand.  Id.
To the extent that the evidence suggests any additional impairment of motion of other digits or overall function of the hand, these issues have already been referred to the AOJ for further development, as discussed above, and therefore will not also be considered as part of the Veteran's increased rating claim on appeal.  See 38 C.F.R. § 4.14.  

VA regulations provide that amputation of the long finger without metacarpal resection at the proximal interphalangeal joint or proximal thereto also warrants a 10 percent rating.  A higher 20 percent rating is warranted for amputation of long finger with metacarpal resection (more than one-half the bone loss).  38 C.F.R. § 4.71a, DC 5154.   Therefore, in order to receive a higher schedular rating, the evidence must reflect the Veteran's service-connected residuals of the right middle finger are comparable to amputation of more than one-half the bone.  

Throughout the period on appeal the Veteran has consistently reported and sought treatment for pain in his right middle finger.

In April 2007, he was provided with a VA examination.  The Veteran reported his finger was painful, stiff, and got in the way, especially while using machinery at work.  The examiner observed the Veteran frequently neglected use of his middle finger in favor of his thumb and index finger, and reported frequently jamming his finger.  Upon examination, the examiner noted the Veteran had ankylosis of the right middle finger with mild flexed DIP joint (the top joint) and mildly flexed PIP joint (the second joint from the top).  However, despite this ankylosis, the Veteran was still able to flex the PIP joint 16 degrees, from fixed deformity at 6 degrees to 22 degrees.  The Veteran was not able to flex his PIP joint without complaints of pain.

Therefore, although the Veteran experienced permanent deformity and impairment of his right finger, he retained some level of flexion from the middle finger joint.    Additional medical records further reflect the Veteran maintained some level of movement in his middle finger.  For example, a May 2007 VA treatment record reflected he could make a fist, but had difficulty straightening the top of his middle finger.  Accordingly, he retained some range of motion in his right middle finger, and rating is analogous to amputation was not warranted.

In April 2009, the Veteran was provided with an additional VA examination.  This examiner indicated that the Veteran was no longer able to make a fist or bend his right middle finger, for the first time during the period on appeal.  Instead, the examiner opined his right middle finger was "nonfunctioning."  Accordingly, affording all benefit of the doubt to the Veteran, the Board finds an increased 20 percent rating as analogous to amputation was warranted effective April 29, 2009, the date of the examination.  As this is the highest schedular rating available under VA regulations, no higher rating is warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence does not show anything unique or unusual about the Veteran's service-connected right middle finger disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were severely limited motion and pain.  These symptoms were specifically contemplated in the schedular ratings, and serve as the basis for his staged increased rating awarded above.  As such, the Board finds the schedular rating criteria adequately describe the Veteran's disability picture.

Additionally, according to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  However in this case, the Veteran has not asserted, and the evidence has not suggested, any such combined effect of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

As discussed above, consideration of an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been referred the AOJ for development.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2007, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and records from the Social Security Administration (SSA).  As discussed above, records from the FLDC were not able to be obtained due to the Veteran's failure to provide the requested release.

In August 2010, the Veteran was provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the American Legion, and the VLJ and the representative asked questions regarding the nature of the Veteran's claimed right middle finger disability, specifically regarding his current symptoms.  In addition, the VLJ sought to identify any pertinent outstanding evidence not currently associated with the claims file, and such identified evidence has since been associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for service-connected residuals of right middle finger fracture prior to April 29, 2009, is denied.

Effective April 29, 2009, a rating not to exceed 20 percent for service-connected residuals of right middle finger fracture is granted.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


